ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                           People v. Schlabach, 2012 IL App (2d) 100248




Appellate Court             THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                     DANIEL L. SCHLABACH, Defendant-Appellant.



District & No.              Second District
                            Docket No. 2-10-0248


Filed                       January 31, 2012


Held                        The defendant’s petition under section 2-1401 of the Code of Civil
(Note: This syllabus        Procedure seeking to vacate his 2002 conviction for aggravated driving
constitutes no part of      under the influence of alcohol entered pursuant to a plea agreement
the opinion of the court    including a guilty plea to intimidation was improperly dismissed where
but has been prepared       the DUI sentence of court costs only was not a proper disposition, thereby
by the Reporter of          rendering the sentence void, but defendant’s contention that the only
Decisions for the           remedy was to vacate the DUI conviction was rejected by the appellate
convenience of the          court, since the void sentence resulted in the plea agreement being
reader.)
                            unenforceable and the only proper remedy was to allow defendant to
                            withdraw the plea or remand the cause for imposition of a proper
                            sentence; therefore, the cause was remanded with directions to properly
                            admonish defendant as to the possible sentences, including the fact that
                            the sentences had to be consecutive, and then allow him to elect to
                            withdraw his plea or have the sentence for DUI corrected, with the caveat
                            that the State could refuse withdrawal of the plea if it would be
                            prejudiced and an alternative was available.
Decision Under             Appeal from the Circuit Court of Lake County, No. 01-CF-2819; the
Review                     Hon. Fred L. Foreman, Judge, presiding.



Judgment                   Reversed and remanded with directions.


Counsel on                 Thomas A. Lilien and Mark G. Levine, both of State Appellate
Appeal                     Defender’s Office, of Elgin, for appellant.

                           Michael J. Waller, State’s Attorney, of Waukegan (Lawrence M. Bauer
                           and Joan M. Kripke, both of State’s Attorneys Appellate Prosecutor’s
                           Office, of counsel), for the People.


Panel                      JUSTICE BIRKETT delivered the judgment of the court, with opinion.
                           Justices Hutchinson and Hudson concurred in the judgment and opinion.




                                             OPINION

¶1           Defendant, Daniel L. Schlabach, appeals from the dismissal of his petition under section
        2-1401 of the Code of Civil Procedure (735 ILCS 5/2-1401 (West 2008)) in which he sought
        to vacate his 2002 conviction of aggravated driving under the influence of alcohol
        (aggravated DUI) (625 ILCS 5/11-501(d)(2) (West 2000)). That conviction was entered
        under a plea agreement in which he also pleaded guilty to–and received a nine-year sentence
        for–intimidation (720 ILCS 5/12-6(a)(1) (West 2000)). For the aggravated DUI, he received
        a sentence of court costs only. On appeal, defendant asserts that the sentence he received for
        aggravated DUI was void and cannot stand. He further asserts that, because of the years that
        have passed since his sentencing, the only remedy that does not violate his due-process rights
        is to vacate the aggravated DUI conviction. We agree that the sentence was void. However,
        we disagree that due process requires vacatur of the conviction. Moreover, we conclude that
        the void aggravated DUI sentence resulted in the plea agreement being defective and
        unenforceable as the court set it out. Because any remedy for the void sentence must also be
        a remedy for the failed plea agreement, something that might be accomplished by a new
        agreement between the parties, we reverse the dismissal of defendant’s section 2-1401
        petition and remand the matter for corrections of the errors we have described.




                                                 -2-
¶2                                     I. BACKGROUND
¶3       A Lake County grand jury indicted defendant on two counts (two theories of intoxication)
     of DUI (enhanced) (625 ILCS 5/11-501(c-1)(1) (West 2000)), with the enhancement based
     on his license having been revoked for an earlier DUI conviction; two counts (two theories
     of intoxication) of aggravated DUI (625 ILCS 5/11-501(d)(1) (West 2000)), with the
     aggravation based on two prior DUI convictions; a count of driving with a revoked license
     (enhanced) (625 ILCS 5/6-303(d) (West 2000)), with the enhancement based on the DUI-
     based revocation; and one count of unlawful possession of more than 2.5, but less than 10,
     grams of cannabis (720 ILCS 550/4(b) (West 2000)). His arrest occurred on August 24,
     2001; he was released on bond on August 28, 2001.
¶4       While those charges were pending, defendant was arrested on the basis of an accusation
     of sexual assault. A grand jury indicted him on two counts of aggravated criminal sexual
     assault (720 ILCS 5/12-14(a)(1) (West 2000)) and two counts of criminal sexual assault (720
     ILCS 5/12-13(a)(1) (West 2000)). The indictment, which was filed under a new case number,
     alleged that the acts constituting the offense took place on September 30, 2001.1
¶5       A guilty plea hearing for both cases took place on May 8, 2002. The State told the court
     that, in the sexual assault case, the State would ask leave to add a count of intimidation, a
     Class 3 felony with a special sentencing range of 2 to 10 years (720 ILCS 5/12-6(b) (West
     2000)). The agreement called for defendant to plead guilty to that count and to receive a nine-
     year sentence. He would also plead guilty to aggravated DUI. Concerning that count, the
     State told the court that “there would be a conviction of record on that.”
¶6       The court admonished defendant of the sentencing range for intimidation. It noted that
     he had been facing Class X felony charges in that case. It further told him that the form of
     aggravated DUI to which he had agreed to plead guilty was a Class 4 felony with a
     sentencing range of one to three or three to six years’ imprisonment depending on his
     extended-term eligibility.
¶7       After the court and the State clarified that the count to which he would plead guilty in this
     case was count III of the indictment, defendant personally asked the court, “Does that run
     concurrent?” The court responded, “That’s just a conviction. You are not catching any time
     on the agg[ravated] DUI. Is that okay?” Defendant replied, “Sure.”
¶8       The court asked defendant if he admitted the facts on which the aggravated DUI charge
     was based, and defendant said that he did. The court next asked for the factual basis for the
     intimidation charge. After the State presented it, the court accepted defendant’s plea of guilty
     to intimidation and sentenced him to nine years’ imprisonment. Finally, the court said, “On
     the DUI[,] conviction is entered. Court costs are assessed. Judgment for the court costs.”
¶9       The record contains a form entitled “Report of Felony Conviction.” It states that
     defendant’s aggravated DUI conviction was one under section 11-501(d)(1)(A) of the Illinois
     Vehicle Code (Code) (625 ILCS 5/11-501(d)(1)(A) (West 2000)). No sentence is recorded.

             1
              We take judicial notice of this indictment, which is part of case No. 01-CF-3234. See, e.g.,
     Country Cos. v. Universal Underwriters Insurance Co., 343 Ill. App. 3d 224, 229 (2003) (noting that
     a reviewing court may take judicial notice of public records).

                                                 -3-
¶ 10       Seven years after defendant pleaded guilty, he filed a pro se section 2-1401 petition in
       which he sought to vacate his guilty plea to aggravated DUI. He alleged that his plea was
       involuntary as a result of side effects of his alcoholism and because he had incorrectly
       believed that the conviction would count as his third DUI. The State filed a “Response” in
       which it asked the court to dismiss the petition as untimely. The court agreed that the petition
       was untimely and dismissed it; it also denied defendant’s motion to reconsider. Defendant
       filed a timely notice of appeal, and the court appointed the office of the State Appellate
       Defender to represent him. The office moved to withdraw pursuant to Pennsylvania v.
       Finley, 481 U.S. 551 (1987), and People v. Lee, 251 Ill. App. 3d 63 (1993), asserting that the
       appeal presented no meritorious issue. We denied the motion without prejudice, noting that
       the sentence of costs only for the aggravated DUI appeared to be void and asking the office
       to address the effect of the lack of a valid sentence on defendant’s conviction. The office has
       filed a brief on defendant’s behalf.

¶ 11                                        II. ANALYSIS
¶ 12        Defendant now argues first that his aggravated DUI sentence of costs only was void and
       that, therefore, the two-year limitations period of section 2-1401(c) was inapplicable to his
       petition. He further argues that it is now too late to sentence him. He asserts that “Due
       Process requires reasonably prompt sentencing” and that the failure to sentence a defendant
       within a reasonable amount of time results in a loss of the court’s jurisdiction to do so.
¶ 13        The State notes that the petition did not raise the voidness claim and argues that the
       limitations period was applicable. However, it admits that the voidness claim can be raised
       at any time that jurisdiction exists, including during the appeal of the disposition of a section
       2-1401 petition. Thus, it admits that the question of whether the trial court erred in
       dismissing the petition is not central to this appeal. We agree with this admission; under
       People v. Thompson, 209 Ill. 2d 19, 27 (2004), a voidness claim can be raised for the first
       time on appeal, including a collateral appeal.
¶ 14        On the merits, the State agrees that the costs-only sentence was void. It disagrees that it
       is too late to give defendant an authorized sentence. It suggests that the proper remedy would
       be either to allow defendant to withdraw his plea to aggravated DUI or to remand the matter
       for imposition of a proper sentence.
¶ 15        Preliminarily, we agree with the parties that the costs-only sentence was void.
       Defendant’s aggravated DUI conviction was under section 11-501(d)(1)(A) of the Code.
       Under section 11-501(d)(2) of the Code (625 ILCS 5/11-501(d)(2) (West 2000)), such an
       offense is a Class 4 felony. Under section 5-5-3(b) of the Unified Code of Corrections (730
       ILCS 5/5-5-3(b) (West 2000)), which lists all authorized dispositions for felonies, court costs
       alone is not an authorized disposition. Further, under the same section, “[n]either a fine nor
       restitution shall be the sole disposition for a felony and either or both may be imposed only
       in conjunction with another disposition.” 730 ILCS 5/5-5-3(b) (West 2000). The costs-only
       disposition was thus not an authorized disposition. Moreover, because defendant committed
       intimidation while out of jail on bond for the aggravated DUI, the sentences for intimidation
       and aggravated DUI must be consecutive. See 730 ILCS 5/5-8-4(h) (West 2000) (now 730


                                                 -4-
       ILCS 5/5-8-4(d)(8) (West 2010)) (“[i]f a person charged with a felony commits a separate
       felony while on pre-trial release ***, then the sentences imposed upon conviction of these
       felonies shall be served consecutively”).
¶ 16        Those preliminaries complete, we will first explain why due-process considerations do
       not prevent defendant’s resentencing. We will then explain why, under the rule in People v.
       Brown, 225 Ill. 2d 188 (2007), both of defendant’s convictions are voidable.
¶ 17        Defendant cites a line of cases beginning with People ex rel. Boenert v. Barrett, 202 Ill.
       287, 290-91 (1903), and continuing through People v. Williams, 309 Ill. App. 3d 1022, 1024-
       25 (2000), for the proposition that an extraordinary delay in sentencing is a due-process
       violation the remedy for which is vacatur of the conviction. We deem those cases to be
       inapposite. The problem that the line of cases originally addressed was one of courts’ using
       a delay in sentencing as a kind of substitute for probation. The Boenert court explains the
       concern clearly:
                “There can be no doubt that a court has the right, in a criminal cause, to delay
            pronouncing judgment for a reasonable time, for the purpose of hearing and determining
            motions for a new trial or in arrest of judgment, or to give the defendant time to perfect
            an appeal or writ of error, or for other proper causes; but to suspend indefinitely the
            pronouncing of the sentence after conviction, or to suspend indefinitely the execution of
            the judgment after sentence pronounced, is not within the power of the court. To allow
            such a power would place the criminal at the caprice of the judge. If the judge can delay
            the sentence one year he could delay it for fifteen years, or any length of time.” Boenert,
            202 Ill. at 290-91.
       The abuse was the court’s arbitrary attempt to retain jurisdiction and control over the
       defendant. In Williams, we held that a court’s unintentional, but also arbitrary, delay of more
       than four years in sentencing was contrary to the defendant’s due-process rights and had
       divested the court of jurisdiction. Williams, 309 Ill. App. 3d at 1024-25.
¶ 18        This is not a case of arbitrarily delayed sentencing or of an attempt by the trial court to
       retain jurisdiction indefinitely. We note that defendant himself restored jurisdiction to the
       trial court by filing his section 2-1401 petition. He had control of the timing (although he has
       explained his delay as a result of his not knowing that the aggravated DUI conviction would
       prevent his getting a driver’s license). It would be a strange rule that would allow defendant’s
       conviction to stand had he filed his petition promptly, but would reward him for years’ delay
       by then requiring the court to vacate his conviction. Moreover, this is a matter involving a
       void sentence, which can be corrected at any time that the matter is properly before a court.
       E.g., People ex rel. Ryan v. Roe, 201 Ill. 2d 552, 557 (2002).
¶ 19        Although defendant’s void sentence does not force us to vacate defendant’s aggravated
       DUI conviction, it does make that conviction–and the intimidation conviction–voidable. This
       follows from the rule in Brown and from a consideration of defendant’s plea agreement.
¶ 20        In Brown, the supreme court held that, although an essential step on the way to a
       conviction might be void and subject to vacatur at any time, the resulting conviction is only
       conditionally invalid–voidable, not void. It ruled that a defendant’s juvenile transfer hearing
       was void ab initio because it was conducted using standards set out in a law that the court

                                                 -5-
       had already held to be void. Brown, 225 Ill. 2d at 198-99. However–although the defendant’s
       criminal-court guilty plea and resulting conviction could not have happened had not the
       defendant been transferred from the juvenile court–the resulting conviction was not void.
       Brown, 225 Ill. 2d at 202. The trial court, to which the supreme court remanded the matter,
       would need to vacate the conviction only if, after a new juvenile transfer hearing using the
       proper standards, it ruled against transfer. Brown, 225 Ill. 2d at 202. Put another way, the
       holding that the transfer was void did not turn the clock back to the moment before the
       transfer; a court need not necessarily start over from the step or decision that went wrong;
       it need not always undo every later action.
¶ 21        Here, we must order that defendant receive a legally authorized sentence. That cannot be
       done within the terms of the plea agreement; simply adding an authorized sentence for the
       aggravated DUI to the sentence that defendant has already served would deprive defendant
       of the benefit of his bargain. Such a result would not be consistent with due process. See
       People v. Whitfield, 217 Ill. 2d 177, 194, 202 (2005) (due process entitles a defendant to the
       benefit of his or her bargain in a plea agreement, and he or she is entitled either to have the
       promises fulfilled or to withdraw the plea). That does not mean that we must vacate his
       convictions or that the trial court necessarily will. The sentencing error in this case is akin
       to that in Whitfield. That is, here, much as in Whitfield, the court failed to admonish
       defendant of an aspect of his sentence that the law required the court to impose. See
       Whitfield, 217 Ill. 2d at 190-91 (where the court failed to admonish the defendant that a term
       of mandatory supervised release (MSR) was a part of his sentence, his plea agreement, which
       could not be enforced as set out, was one for a term of imprisonment without MSR). Thus,
       defendant may, without needing the State’s agreement, seek modification of his sentences
       to ones that are authorized but that nevertheless give him the benefit of his bargain. See
       Whitfield, 217 Ill. 2d at 203 (where the defendant was admonished that he would receive a
       sentence of 25 years’ imprisonment without mention of MSR, the court should have
       modified it to one of 22 years’ imprisonment and 3 years of MSR, the authorized sentence
       that most closely approximated the plea agreement). Defendant did not receive the minimum
       sentence for intimidation. Thus, he could request that he receive a proper sentence for
       aggravated DUI, but that his intimidation sentence be retroactively reduced accordingly to
       compensate.
¶ 22        The State has suggested that defendant should be allowed to withdraw his aggravated
       DUI guilty plea. The State and defendant could agree to that resolution on remand, but it is
       not a remedy that we can impose now. First, as noted, defendant may seek the benefit of his
       bargain rather than the withdrawal of his pleas. Second, as we later explain, defendant’s
       delay in seeking relief might foreclose the withdrawal of his pleas. Third, and in any event,
       defendant may not withdraw only his aggravated DUI plea without the State’s agreement, as
       there was only one nonseverable plea agreement that resolved both cases.
¶ 23        Contract-law principles of severability apply here. “Absent due process concerns, the
       validity of a plea agreement is generally governed by contract law.” People v. Bannister, 236
       Ill. 2d 1, 9 (2009).
¶ 24        The resolution of the aggravated DUI case is not severable from the resolution of the
       intimidation case. “An unenforceable provision [of a contract] is severable unless it is ‘so

                                                -6-
       closely connected’ with the remainder of the contract that to enforce the valid provisions of
       the contract without it ‘would be tantamount to rewriting the [a]greement.’ ” Wigginton v.
       Dell, Inc., 382 Ill. App. 3d 1189, 1198 (2008) (quoting Abbott-Interfast Corp. v. Harkabus,
       250 Ill. App. 3d 13, 21 (1993)). An agreement by which defendant would get a nine-year
       sentence for intimidation but that would not resolve the aggravated DUI charge would not
       have given defendant the same benefit as the agreement made. Defendant would have been
       certain of receiving the nine-year sentence, but still would face the risk of more
       imprisonment for aggravated DUI. Moreover, the State would have been unlikely to agree
       to a costs-only sentence for the aggravated DUI in a stand-alone agreement. One thus cannot
       treat the agreement as two separate agreements joined only as a matter of form; there was
       only one agreement.
¶ 25        Because defendant’s void sentence must be corrected, we reverse the dismissal of his
       section 2-1401 petition and remand the matter to the trial court. On remand, the trial court
       must correctly admonish defendant of the possible sentences, including informing him that
       the sentences must be consecutive. Defendant may then seek a Whitfield-type correction of
       his sentences. The Whitfield court also stated that a defendant will generally be entitled to
       elect between the remedies of correction of the sentence and withdrawal of the guilty plea.
       Whitfield, 217 Ill. 2d at 202. It did, however, suggest that, where a defendant’s delay in
       seeking relief would cause the State undue prejudice upon withdrawal of a guilty plea, a
       court would have discretion to refuse that remedy if an alternative is available. Whitfield, 217
       Ill. 2d at 203. Subject to that caveat, defendant may withdraw both pleas or, with the State’s
       agreement, withdraw only the plea for aggravated DUI.

¶ 26                                  III. CONCLUSION
¶ 27       The judgment of the circuit court of Lake County dismissing defendant’s petition is
       reversed, and the cause is remanded with directions.

¶ 28      Reversed and remanded with directions.




                                                 -7-